Citation Nr: 0728183	
Decision Date: 09/07/07    Archive Date: 09/14/07

DOCKET NO.  00-07 173A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUES

1.  Entitlement to service connection for chronic otitis.

2.  Entitlement to a compensable evaluation for a right hip 
disability.

3.  Whether the discontinuance of vocational rehabilitation 
benefits under the provisions of Chapter 31, Title 38, United 
States Code, was proper.

4.  Entitlement to service connection for residuals of head 
trauma.




ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel





INTRODUCTION

The veteran had active service from February 1965 to December 
1975.

This appeal arose before the Board of Veterans' Appeals 
(Board) from rating decisions of the above Department of 
Veterans Affairs (VA) Regional Office (RO).  

As to issues numbered 1 through 3 on the first page of this 
decision, the appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant when further action is required.



FINDINGS OF FACT

1.  This case originally included the issue of entitlement to 
service connection for residuals of head trauma (separate and 
distinct from the already service-connected tinnitus, 
headaches, and psychiatric disorder).  

2.  On February 2, 2006, prior to the promulgation of a 
decision in the appeal, the veteran indicated in a letter to 
VA that he wished to withdraw his current claim on the issue 
of service connection for residuals of head trauma.



CONCLUSION OF LAW

Because the veteran has withdrawn his appeal relating to the 
issue of entitlement to service connection for residuals of 
head trauma, the Board does not have jurisdiction to consider 
the claim.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.101, 20.202, 20.204 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the veteran or by his or her authorized representative.  38 
C.F.R. § 20.204.  The veteran has withdrawn this appeal as to 
one issue and, hence, there remain no allegations of errors 
of fact or law for appellate consideration as to that issue.  
Accordingly, the Board does not have jurisdiction to review 
the appeal, and it must be dismissed.

In a February 2, 2006, letter the veteran stated the 
following:

Pursuant to and after a careful review of all VA 
files in the Veteran's possession he believes that 
the administrative appeals process pursuant to 
service connection for residuals of head trauma has 
resolved at this point and time therefore should no 
longer be an administrative issue on appeal . . . .

Therefore, the Board finds that the veteran has withdrawn 
that issue from appellate consideration.  See 38 C.F.R. § 
20.204.  The above statement constitutes a written withdrawal 
of the substantive appeal with regard to that matter.  Hence, 
there remain no allegations of errors of fact or law for 
appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review that claim, and it must therefore 
be dismissed, without prejudice.  38 U.S.C.A. § 7105(b)(2), 
(d)(5); 38 C.F.R. §§ 20.202, 20.204(b), (c).


ORDER

The appeal as to the claim of entitlement to service 
connection for residuals of head trauma is dismissed.

[Continued on next page]
REMAND

The RO had originally advised the veteran that he had been 
scheduled for a Travel Board hearing before a Veterans Law 
Judge on May 10, 2002.  However, in April 2002, he requested 
that the hearing be rescheduled, and he requested more than 
thirty days notice of the new hearing date.  The RO then 
advised him of a Travel Board hearing scheduled for September 
9, 2002.  In a letter to the RO dated August 30, 2002, he 
reported having just received notice of the hearing date and 
that he would be unable to attend.  

In October 2002, the Board remanded this case so that the 
veteran could be afforded an opportunity to appear at a 
Travel Board hearing.  In a December 2003 remand, the Board 
noted that the veteran had been scheduled to appear at a 
Travel Board hearing in September 2003, but had failed to 
report due to health reasons.  The case was again remanded so 
that a Travel Board hearing could be scheduled.

The veteran again failed to report to the December 2004 
Travel Board hearing.   His hearing was subsequently 
rescheduled for February 17, 2006; however, he submitted a 
letter dated February 2, 2006, in which he requested that the 
hearing be rescheduled.  As a consequence, the Board again 
remanded this case in June 2006, and a Travel Board hearing 
was scheduled for March 14, 2007.  However, the RO received a 
letter from the veteran on February 28, 2007, which indicated 
that he would not be able to attend the hearing due to the 
serious illness and pending death of a family member.  On the 
file copy of the January 30, 2007, letter scheduling the 
hearing, the Veterans Law Judge had noted that the veteran 
had not appeared and that there was a pending motion to 
reschedule.

In light of the above, the Board has determined that the 
veteran must be given another opportunity to appear at a 
Travel Board hearing.  The Board also notes that the veteran 
has requested that a separate hearing be conducted as to the 
issue concerning the discontinuance of his vocational 
rehabilitation benefits.  However, the law authorizes only 
one hearing on appeal, so his request for separate hearings 
must be denied.  See 38 C.F.R. § 20.700.

It is regrettable that the veteran has so often postponed his 
Travel Board hearing, which impedes the RO's efforts to clear 
its docket of hearing requests.  It is hoped that the veteran 
will attend his next hearing as scheduled.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the veteran for a 
Travel Board hearing at the earliest 
opportunity, as the docket permits.  Notify 
him of the date, time, and location of the 
hearing.  Put a copy of this letter in the 
claims folder.  If, for whatever reason, he 
decides that he no longer wants this type of 
hearing before a Veterans Law Judge (or any 
other kind of hearing before the Board), he 
should so state this in writing, which must 
also be included in the claims folder.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


[VA Form 4597, Appeal Rights, attached to original decision 
in claims file]

